Reynolds, J.
This is an appeal from a judgment of the Supreme Court at Special Term, entered November 19, 1973 in Albany 'County, which granted petitioners’ application, in a proceeding pursuant to article 78 of the 'CPLR, holding that the proeéeding was a valid class action declaring the limitations of assistance contained in 18 NYCRR 372.2 (b) and (c) null and void and ordering appellant Fahey to process all requests to petitioners for all essential furniture pursuant to section 350-j of the ¡Social Services Law.
Petitioners, all recipients of public assistance in the Federal category of Aid to ¡Dependent Children, seek in this proceeding to secure emergency assistance for worn out furniture. The furniture here involved has worn out simply with the passage of time. 'Section 350-j ;of the Social Services Law requires assistance for emergency situations faced by the recipients of public assistance. It is clear that section 350-j was enacted to apply to sudden and unexplained emergency events (see N. Y. State Legis. Annual, 1968, p. 255: see, also, Matter of *337Bates v. Wyman, 36 A D 2d 854; Matter of Borders v. Nassau County Dept, of Social Servs., 34 A D 2d 805; Matter of Ross v. Sipprell, 74 Misc 2d 677, affd. 42 A D 2d 691), and not to remedy the anticipated demands created as the result of everyday life. It (was not designed to replace furniture -merely worn by normal use .such as is the case here, but where emergency or catastrophe suddenly affects the family or individuals involved. To so hold would violate the concept of semimonthly flat grants to welfare recipients and inundate the Department of Social Services with requests for additional assistance to meet the everyday nee'ds for which the vast population, also on fixed incomes, have learned to budget and expect.
We pass on no other issues raised -on this appeal.
The judgment should be reversed, -on the law and the -facts, and the petition dismissed, without costs.